96 F.3d 653
153 L.R.R.M. (BNA) 2384
UNITED STATES of America, Plaintiff-Appellee,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIO;  TheCommission of La Cosa Nostra;  Matthew Ianniello, also knownas Matty the Horse;  Anthony Provenzano, also known as TonyPro;  Nunzio Provenzano, also known as Nunzi Pro;  AnthonyCorallo, also know as Tony Ducks;  Salvatore Santoro, alsoknown as Tom Mix;  Christopher Furnari, Sr., also known asChristie Tick;  Frank Manzo;  Carmine Persico, also known asJunior, also known as The Snake;  Gennaro Langella, alsoknown as Gerry Lang;  Philip Rastelli, also known as Rusty;Nicholas Marangello, also known as Nicky Glasses;  JosephMassino, also known as Joey Messina;  Anthony Ficarotta,also known as Figgy; Eugene Boffa, Sr.;  FrancisSheeran;  Milton Rockman, also known as Maishe;  JohnTronolone, also known as Peanuts;  Joseph John Aiuppa, alsoknow as Joey O'Brien, also known as Joe Doves;  John PhillipCerone, also known as Jackie the Lackie, also known asJackie Cerone;  Joseph Lombardo, also known as Joey theClown;  Angelo Lapietra, also known as The Nutcracker;Frank Balistrieri, also known as Mr. B;  Carl Angelo DeLuna,also known as Toughy;  Carl Civella, also known as Corky;Anthony Thomas Civella, also known as Tony Ripe;  GeneralExecutive Board International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America;  JackiePresser, General President;  Weldon Mathis, GeneralSecretary-Treasurer;  Joseph Trerotola, also known as Joe T,First Vice President;  Robert Holmes, Sr., Second VicePresident;  William J. McCarthy, Third Vice President;Joseph W. Morgan, Fourth Vice President;  Edward M. Lawson,Fifth Vice President;  Arnold Weinmeister, Sixth VicePresident;  Joseph John Aiuppa, also known as Joey Aiuppa;John H. Cleveland, Seventh Vice President;  Maurice R.Schurr, Eighth Vice President;  Donald Peters, Ninth VicePresident;  Walter J. Shea, Tenth Vice President;  HaroldFriedman, Eleventh Vice President;  Jack D. Cox, TwelfthVice President;  Don L. West, Thirteenth Vice President;Michael J. Riley, Fourteenth Vice President;  TheodoreCozza, Fifteenth Vice President;  Daniel Ligurotis,Sixteenth Vice President;  Salvatore Provenzano, also knownas Sammy Pro, Former Vice President, Anthony Salerno, Defendants,Erbacci, Cerone & Moriarty, Ltd., Anthony G. Erbacci andJack P. Cerone, Individually and d/b/a MarbleInsurance, Respondents-Appellants.
No. 203, Docket 96-6034.
United States Court of Appeals,Second Circuit.
Submitted Sept. 17, 1996.Decided Sept. 26, 1996.

Appeal from an order of the United States District Court for the Southern District of New York (David N. Edelstein, Judge), enjoining plaintiffs-appellants from proceeding with their litigation in any other court or forum.
Aldo E. Botti, Ronald D. Menna, Botti, Marinaccio & De Longis, Ltd., Oak Brook, IL, for Respondents-Appellants.
Mary Jo White, United States Attorney for the S.D. of New York, New York City, Beth E. Goldman, Steven M. Haber, Assistant United States Attorneys, for Plaintiff-Appellee.
Before:  LUMBARD, MESKILL, and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated in the district court's opinion.  See United States v. Int'l.  Bhd. of Teamsters, 911 F.Supp. 743 (S.D.N.Y.1996).